Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/06/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application Publication US 2012/0161734 A1) in view of Takagi (US Patent US 8,129,966 B2).	Regarding claim 1, Wu discloses (see Fig. 2) a dynamic biasing control system, applicable to a low drop-out circuit (circuit comprising P1, 102, 104, 106, 110, 112) comprising an error amplifier (102), an output terminal (terminal “Vout”) of the low drop-out outputting a first output voltage (Vout), the error amplifier outputting a second output voltage (Vcon), and the dynamic biasing control system comprising: a differential amplifier (206) configured to receive the first output voltage (receives Vout via 204), and generate a control voltage (SC) according to the first output voltage; and a second adjustable current source (110 and 112) configured to receive the control voltage (112 receives SC), and dynamically output a second current according to the control voltage (I1+Ic), to the error amplifier (I1+Ic is output to 102).	Wu does not disclose wherein the differential amplifier is configured to receive a first current, and generate the control voltage according to the first current; and further comprising a first adjustable current source configured to receive the second output voltage, and dynamically output the first current according to the second output voltage, to the differential amplifier.	However, Takagi teaches (See Fig. 2 and Fig. 3) wherein a differential amplifier (comprising M11, M12, M13, M14 of 11) is configured to receive a first current (current sum of i1 and i2), and generate a control voltage (voltage output to gate of M16) according to the first current; and further comprising a first adjustable current source (12, 13 and M15) configured to receive the second output voltage (Vg), and dynamically output the first current according to the second output voltage (sum of i1 and i2 is dynamically output according to Vg), to the differential amplifier (sum of i1 and i2 is dynamically output to M11, M12, M13, and M14 of 11).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic biasing control system of Wu wherein the differential amplifier is configured to receive a first current, and generate the control voltage according to the first current; and further comprising a first adjustable current source claim 2, Wu discloses (see Fig. 2) further comprising a voltage follower (204) electrically connected between the output terminal of the low drop-out circuit (terminal “Vout”) and the differential amplifier (206), wherein the differential amplifier receives the first output voltage through the voltage follower (206 receives Vout via 204).
	Regarding claim 3, Wu does not disclose wherein the first adjustable current source comprises a first fixed current source and a first controllable current source, and the first fixed current source and the first controllable current source are parallelly connected between a power supply terminal and the differential amplifier, and a current outputted from the first controllable current source is controlled by the second output voltage, to dynamically adjust the first current.	However, Takagi teaches (See Fig. 2 and Fig. 3) wherein the first adjustable current source (12, 13 and M15) comprises a first fixed current source (i1) and a first controllable current source (13, M15), and the first fixed current source and the first controllable current source are parallelly connected between a power supply terminal (Vin) and the differential amplifier (M11, M12, M13, M14) (12 and 13, M15 are connected in parallel in between Vin and M11, M12, M13, and M14), and a current outputted from the first controllable current source (i2) is controlled by the second output voltage (Vg), to dynamically adjust the first current (current i2 is dynamically adjusted by Vg, see Col 5 lines 1-19).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic biasing control system of Wu wherein the first adjustable current source comprises a first fixed current source and a first controllable current source, and the first fixed current source and the first controllable current source are parallelly connected between a power supply terminal and the differential amplifier, and a current outputted from the first controllable current source is controlled by the second output voltage, to dynamically adjust the first current, as taught by Takagi, because it can help respond to fluctuation in the output voltage faster by increasing the output current from the output transistor for a period of time when the output voltage rapidly drops (see col. 4 lines 39-50 of Takagi).	Regarding claim 4, Wu discloses (see Fig. 2) wherein the low drop-out circuit comprises a driving transistor (P1).	Wu does not disclose wherein the first controllable current source comprises a first transistor, and the driving transistor and the first transistor are electrically connected to each other to form a current mirror circuit.	However, Takagi teaches (See Fig. 2 and Fig. 3) wherein the first controllable current source (13, M15) comprises a first transistor (M15), and the driving transistor (M1) and the first transistor are electrically connected to each other to form a current mirror circuit (M15 and M1 are connected at their gates at Vg, where the current flowing in M1 is mirrored at M15).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic biasing control system of Wu wherein the first controllable current source comprises a first transistor, and the driving transistor and the first transistor are electrically connected to each other to form a current mirror circuit, as taught by Takagi, because it can help respond to fluctuation in the output voltage claim 5, Wu does not disclose wherein the driving transistor and the first transistor are electrically connected to an output terminal of the error amplifier.	However, Takagi teaches (See Fig. 2 and Fig. 3) wherein the driving transistor (M1) and the first transistor (M15) are electrically connected to an output terminal of the error amplifier (terminal Vg of 11; M15 and M1 are connected at their gates at Vg).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic biasing control system of Wu wherein the driving transistor and the first transistor are electrically connected to an output terminal of the error amplifier, as taught by Takagi, because it can help respond to fluctuation in the output voltage faster by increasing the output current from the output transistor for a period of time when the output voltage rapidly drops (see col. 4 lines 39-50 of Takagi).
	Regarding claim 6, Wu discloses (see Fig. 2) wherein the error amplifier comprises a positive input (control terminal of M6) configured to receive a feedback voltage (Vf), and a negative input (control terminal of M5) configured to receive a reference voltage (Vref), the feedback voltage is a divided voltage of the first output voltage (divided via 104).	Wu does not disclose when the first output voltage is dropped and the second output voltage is also dropped correspondingly to turn on the first transistor, the first current outputted from the first adjustable current source is increased.	However, Takagi teaches (See Fig. 2 and Fig. 3) when the first output voltage (Vout) is dropped and the second output voltage (Vg) is also dropped correspondingly to turn on the first transistor (PMOS M15 is turned on when Vout and Vg drops), the first current outputted from 
claim 7, Wu discloses (see Fig. 2) wherein the second adjustable current source comprises a second fixed current source (110) and a second controllable current source (112), the second fixed current source and the second controllable current source are parallelly connected between the error amplifier (102) and a low voltage terminal (GND) (110 and 112 are connected in parallel and in between 102 and GND), a current outputted from the second controllable current source is controlled by the control voltage to dynamically adjust the second current (I1+Ic is controlled by SC). 	Regarding claim 8, Wu discloses (see Fig. 2) wherein the second controllable current source comprises a second transistor (N3), and when the second transistor is turned on by the control voltage, the second current outputted from the second adjustable current source is increased (when SC turns on N3, I1+Ic is increased by the current flowing through N3).	Regarding claim 9, Wu does not disclose wherein when the first output voltage is dropped, the control voltage generated by the differential amplifier rises.
	However, Takagi teaches (See Fig. 2 and Fig. 3) wherein when the first output voltage (Vout) is dropped, the control voltage (voltage at gate of M16) generated by the differential amplifier rises (see col. 4 lines 25-50).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic biasing control system of Wu wherein when the first output voltage is dropped, the control voltage generated by the differential amplifier rises, as taught by Takagi, because it can help respond to fluctuation in the output voltage faster by increasing the output current from the output transistor for a period of time when the output voltage rapidly drops (see col. 4 lines 39-50 of Takagi).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838   

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838